Name: Commission Regulation (EC) No 344/2002 of 25 February 2002 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: economic policy;  plant product;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R0344Commission Regulation (EC) No 344/2002 of 25 February 2002 on the supply of cereals as food aid Official Journal L 055 , 26/02/2002 P. 0003 - 0009Commission Regulation (EC) No 344/2002of 25 February 2002on the supply of cereals as food aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(1), as modified by Regulation (EC) No 1726/2001 of the European Parliament and of the Council(2), and in particular Article 24(1)(b) thereof,Whereas:(1) The abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage.(2) Following the taking of a number of decisions on the allocation of food aid, the Commission has allocated cereals to certain beneficiaries.(3) It is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid(3). It is necessary to specify the time limits and conditions of supply to determine the resultant costs,HAS ADOPTED THIS REGULATION:Article 1Cereals shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex.The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 166, 5.7.1996, p. 1.(2) OJ L 234, 1.9.2001, p. 10.(3) OJ L 346, 17.12.1997, p. 23.ANNEXNotes:LOT A1. Action No: 157/012. Beneficiary(2): Eritrea3. Beneficiary's representative: Eritrean Relief and Refugees Commission, Asmara, Eritrea. Mr Ibrahim Said, Director-General of Relief and Logistics; tel. (291-1) 18 22 22; fax 18 29 704. Country of destination: Eritrea5. Product to be mobilised: common wheat6. Total quantity (tonnes net): 160007. Number of lots: 1 in 3 parts (A1: 10969 tonnes; A2: 2405 tonnes; A3: 2626 tonnes)8. Characteristics and quality of the product(3)(5): see OJ C 312, 31.10.2000, p. 1 (A.1)9. Packaging(7): see OJ C 267, 13.9.1996, p. 1 (1.0 A 1.c, 2.c and B.3)10. Labelling or marking(6): see OJ C 114, 29.4.1991, p. 1 (II.A(3))- Language to be used for the markings: English- Supplementary markings: -11. Method of mobilisation of the product: the Community market12. Specified delivery stage(8): free at destination13. Alternative delivery stage: free at port of shipment - fob stowed14. a) Port of shipment: -b) Loading address: -:15. Port of landing: -16. Place of destination: ERRC warehouse: Keren (A1); Massawa (A2); Assab (A3)- port or warehouse of transit: Massawa (A1)- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 19.5.2002- second deadline: 2.6.200218. Period or deadline of supply at the alternative stage: - first deadline: 25.3 to 7.4.2002- second deadline: 8 to 21.4.200219. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 12.3.2002- second deadline: 26.3.200220. Amount of tendering guarantee: EUR 5 per tonne21. Address for submission of tenders and tendering guarantees(1): M. Vestergaard, Commission europÃ ©enne, Bureau: L130 7/46, B - 1049 Brussels; Telex: 25670 AGREC B; fax (32-2) 296 70 03/296 70 0422. Export refund(4): Refund applicable on 20.2.2002, fixed by Commission Regulation (EC) No 200/2002 (OJ L 31, 1.2.2002, p. 69).LOT B1. Action No: 167/012. Beneficiary(2): World Food Programme (WFP), Via Cesare Giulio Viola 68, I - 00148 Roma; tel. (39-06) 65 13 2988; fax 65 13 2844/3; telex: 626675 WFP I3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: North Korea5. Product to be mobilised: common wheat6. Total quantity (tonnes net): 90007. Number of lots: 18. Characteristics and quality of the product(3)(5): see OJ C 312, 31.10.2000, p. 1(A.1)9. Packaging(7): see OJ C 267, 13.9.1996, p. 1 (1.0 A 1.c, 2.c and B.3)10. Labelling or marking(6): see OJ C 114, 29.4.1991, p. 1 (II.A(3))- Language to be used for the markings: English- Supplementary markings: -11. Method of mobilisation of the product: the Community market12. Specified delivery stage(8): free at port of landing - landed13. Alternative delivery stage: free at port of shipment - fob stowed14. a) Port of shipment: -b) Loading address: -:15. Port of landing: Nampo16. Place of destination: - port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 26.5.2002- second deadline: 9.6.200218. Period or deadline of supply at the alternative stage: - first deadline: 25.3 to 7.4.2002- second deadline: 8 to 21.4.200219. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 12.3.2002- second deadline: 26.3.200220. Amount of tendering guarantee: EUR 5 per tonne21. Address for submission of tenders and tendering guarantees(1): M. Vestergaard, Commission europÃ ©enne, Bureau: L130 7/46, B - 1049 Brussels; Telex: 25670 AGREC B; fax (32-2) 296 70 03/296 70 0422. Export refund(4): refund applicable on 20.2.2002, fixed by Commission Regulation (EC) No 200/2002 (OJ L 31, 1.2.2002, p. 69)LOT C1. Action Nos: 151/01 (C1); 152/01 (C2)2. Beneficiary(2): World Food Programme (WFP), Via Cesare Giulio Viola 68, I - 00148 Roma; tel. (39-06) 65 13 2988; fax 65 13 2844/3; telex: 626675 WFP I3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: Angola5. Product to be mobilized: maize6. Total quantity (tonnes net): 170007. Number of lots: 1 in 2 parts (C1: 8500 tonnes; C2: 8500 tonnes)8. Characteristics and quality of the product(3)(5): see OJ C 312, 31.10.2000, p. 1(A.4)9. Packaging(7): see OJ C 267, 13.9.1996, p. 1 (1.0 A 1.c, 2.c and B.3)10. Labelling or marking(6): see OJ C 114, 29.4.1991, p. 1 (II.A(3))- Language to be used for the markings: Portuguese- Supplementary markings: -11. Method of mobilisation of the product: the Community market12. Specified delivery stage(8): free at port of landing - landed13. Alternative delivery stage: free at port of shipment - fob stowed14. a) Port of shipment: -b) Loading address: -:15. Port of landing: Luanda (C1); Lobito (C2)16. Place of destination: - port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 12.5.2002- second deadline: 26.5.200218. Period or deadline of supply at the alternative stage: - first deadline: 25.3 to 7.4.2002- second deadline: 8 to 21.4.200219. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 12.3.2002- second deadline: 26.3.200220. Amount of tendering guarantee: EUR 5 per tonne21. Address for submission of tenders and tendering guarantees(1): M. Vestergaard, Commission europÃ ©enne, Bureau: L130 7/46, B - 1049 Brussels; Telex: 25670 AGREC B; fax (32-2) 296 70 03/296 70 0422. Export refund(4): refund applicable on 20.2.2002, fixed by Commission Regulation (EC) No 200/2002 (OJ L 31, 1.2.2002, p. 69)LOT D1. Action Nos: 186/00 (D1); 187/00 (D2)2. Beneficiary(2): EuronAid, PO Box 12, 2501 CA Den Haag, Nederland; tel. (31-70) 33 05 757; fax 36 41 701; telex 30960 EURON NL3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: Madagascar5. Product to be mobilized: milled rice (product code 1006 30 92 99/00, 1006 30 94 99/00, 1006 30 96 99/00, 1006 30 98 99/00 )6. Total quantity (tonnes net): 3067. Number of lots: 1 in 2 parts (D1: 160 tonnes; D2: 146 tonnes)8. Characteristics and quality of the product(3)(5): see OJ C 312, 31.10.2000, p. 1(A.7)9. Packaging(7)(9): see OJ C 267, 13.9.1996, p. 1 (1.0 A 1.c, 2.c and B.6)10. Labelling or marking(6): see OJ C 114, 29.4.1991, p. 1 (II.A(3))- Language to be used for the markings: French- Supplementary markings: -11. Method of mobilisation of the product: the Community market12. Specified delivery stage(10): free at port of shipment13. Alternative delivery stage: -14. a) Port of shipment: -b) Loading address: -:15. Port of landing: -16. Place of destination: - port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 1 to 21.4.2002- second deadline: 15.4 to 5.5.200218. Period or deadline of supply at the alternative stage: - first deadline: -- second deadline: -19. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 12.3.2002- second deadline: 26.3.200220. Amount of tendering guarantee: EUR 5 per tonne21. Address for submission of tenders and tendering guarantees(1): M. Vestergaard, Commission europÃ ©enne, Bureau: L130 7/46, B - 1049 Brussels; Telex: 25670 AGREC B; fax (32-2) 296 70 03/296 70 0422. Export refund(4): refund applicable on 20.2.2002, fixed by Commission Regulation (EC) No 200/2002 (OJ L 31, 1.2.2002, p. 69)LOT E1. Action No: 190/002. Beneficiary(2): EuronAid, PO Box 12, 2501 CA Den Haag, Nederland; tel. (31-70) 33 05 757; fax 36 41 701; telex 30960 EURON NL3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: Madagascar5. Product to be mobilized: common wheat flour6. Total quantity (tonnes net): 1007. Number of lots: 18. Characteristics and quality of the product(3)(5): see OJ C 312, 31.10.2000, p. 1(A.10)9. Packaging(7)(9): see OJ C 267, 13.9.1996, p. 1 (2.1 A 1.a, 2.a and B.4)10. Labelling or marking(6): see OJ C 114, 29.4.1991, p. 1 (II.B.(3))- Language to be used for the markings: French- Supplementary markings: -11. Method of mobilisation of the product: the Community market12. Specified delivery stage(10): free at port of shipment13. Alternative delivery stage: -14. a) Port of shipment: -b) Loading address: -:15. Port of landing: -16. Place of destination: - port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 1 to 21.4.2002- second deadline: 15.4 to 5.5.200218. Period or deadline of supply at the alternative stage: - first deadline: -- second deadline: -19. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 12.3.2002- second deadline: 26.3.200220. Amount of tendering guarantee: EUR 5 per tonne21. Address for submission of tenders and tendering guarantees(1): M. Vestergaard, Commission europÃ ©enne, Bureau: L130 7/46, B - 1049 Brussels; Telex: 25670 AGREC B; fax (32-2) 296 70 03/296 70 0422. Export refund(4): refund applicable on 20.2.2002, fixed by Commission Regulation (EC) No 200/2002 (OJ L 31, 1.2.2002, p. 69)(1) Supplementary information: Torben Vestergaard (tel. (32-2) 299 30 50; fax (32-2) 296 20 05).(2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required.(3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels.(4) Commission Regulation (EC) No 2298/2001 (OJ L 308, 27.11.2001, p. 16), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex.(5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:- phytosanitary certificate.(6) Notwithstanding OJ C 114 of 29 April 1991, point II.A(3)(c) or II.B(3)(c) is replaced by the following: "the words 'European Community'".(7) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital "R".(8) In addition to the provisions of Article 14(3) of the Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quatery lists of detained vessels as published by the Paris Memorandum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)).(9) Shipment to take place in 20-foot containers, condition FCL/FCL.The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The beneficiary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal.The supplier has to submit to the beneficiary's agent a complete packing list of each container, specifying the number of bags belonging to each action number as specified in the invitation to tender.The supplier has to seal each container with a numbered locktainer (Oneseal, Sysko Locktainer 180 or a similar high-security seal) the number of which is to be provided to the beneficiary's representative.(10) The tenderer's attention is drawn to the second subparagraph of Article 7(6) of Regulation (EC) No 2519/97.